Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/18/2019, 05/27/2020, 10/16/2020, 11/30/2020 and 03/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (WO2017149593).
	As to independent claim 1, Suzuki teaches an annular core piece (21) comprising a plurality of recesses (30) opened in an outer circumferential part, wherein the recess (30) includes a bottleneck part (see figure 4) and a raised part (32), and a transverse width of the bottleneck part (see figure 4) is made narrower than a transverse width of a different region present on a side of a bottom of the recess (see figure 4) further beyond the bottleneck pat (see figure 4) , and the raised part (32) is 

    PNG
    media_image1.png
    571
    851
    media_image1.png
    Greyscale

As to claim 2/1, Suzuki teaches wherein a vertex of the raised part (32) is inside the recess (30), and is formed in a position separated from the opening end as shown in figure 4.   
As to claim 3/1, Suzuki teaches wherein the bottleneck part (see figure 4) is formed on the opening end of the recess (30) as shown in figure 4.  
As to claim 7/1, Suzuki teaches an annular core (5) formed by laminating annular core pieces as shown in figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO2017149593).as applied in claim 1 above, and further in view of Steven (2,790,918).
As to claim 4/1, Suzuki teaches the claimed limitation as discussed above except wherein the bottleneck part is formed in the position separated from the opening end of the recess.  
However Steven teaches the bottleneck part (see figure 2) is formed in the position separated from the opening end (se figure 2) of the recess (9) as shown in figure 2, for the advantageous benefit of eliminating the flux bottlenecks produced by the connections heretofore customarily employed to secure together the laminations of core members of dynamoelectric machines and other electrical devices.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Suzuki by using the bottleneck part is formed in the position separated from the opening end of the recess, as taught by Steven, to eliminate the flux bottlenecks produced by the connections heretofore customarily employed to secure together the laminations of core members of dynamoelectric machines and other electrical devices.
Claim(s) 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO2017149593).as applied in claims 1 and 7 above, and further in view of Kondou (JP10225027).
As to claim 5/1, Suzuki teaches the claimed limitation as discussed above except wherein a contour of the recess is formed by a continuous curved line.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Suzuki by using a contour of the recess is formed by a continuous curved line, as taught by Steven, to provide a helical stator core having excellent roundness and easy bending.
As to claim 8/7, Suzuki teaches the claimed limitation as discussed above except wherein the raised parts of the annular core pieces adjacent in a lamination direction are mutually welded and coupled.  
However Kondou teaches wherein the raised parts (518) of the annular core pieces (51) adjacent in a lamination direction are mutually welded and coupled (see abstract) as shown in figure 3, for the advantageous benefit of manufacturing process is simplified.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Suzuki by using the raised parts of the annular core pieces adjacent in a lamination direction are mutually welded and coupled, as taught by Steven, to provide the manufacture process simplify.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO2017149593).as applied in claim 1 above, and further in view of Kitamura (WO2016067532).
As to claim 6/1, Suzuki teaches the claimed limitation as discussed above except wherein a contour of the recess is formed by straight lines only.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Suzuki by using a contour of the recess is formed by straight lines only, as taught by Kitamura, to suppress rotation and iron loss of a stator core.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO2017149593) in view of Pang (CN202772684).
As to independent claim 9, Suzuki teaches an annular core piece (5) comprising a plurality of recesses (30) opened in an outer circumferential part, wherein the recess (30) includes a bottleneck part (see figure 4) , and a transverse width of the bottleneck part is made narrower than a transverse width of a different region present on a side of a bottom (see figure 4) of the recess (30) further beyond the bottleneck part (see figure 4) as shown in figures 2 and 4, 
However Suzuki teaches the claimed limitation as discussed above except at least one of the plurality of recesses differs from a different recess in shape.
Pang teaches at least one of the plurality of recesses (104) differs from a different recess in shape as shown in figure 1, for the advantageous benefit of improving the welding quality.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Suzuki by using at 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        March 25, 2022